Citation Nr: 1442841	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  14-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a thoracolumbar spine disability.  

2.  Entitlement to an initial higher (compensable) rating for a right wrist disability.  

3.  Entitlement to an initial higher (compensable) rating for a left wrist disability.  

4.  Entitlement to an initial higher (compensable) rating for a right ankle disability.  

5.  Entitlement to an initial higher (compensable) rating for a left ankle disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that granted service connection and a 10 percent rating for a thoracolumbar spine disability (thoracolumbar myoligamentous strain with scoliosis), effective July 24, 2012.  By this decision the RO also granted service connection and a noncompensable rating for a right wrist disability (right wrist strain), and granted service connection and a noncompensable rating for a left wrist disability (left wrist strain), both effective July 24, 2012.  The RO further granted service connection and a noncompensable rating for a right ankle disability (right wrist strain), and granted service connection and a noncompensable rating for a left ankle disability (left wrist strain), both effective July 24, 2012.  

In May 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In May 2014, the Veteran filed claims for entitlement to an initial rating higher than 10 percent for a right shoulder disability and for entitlement to an initial rating higher than 10 percent for a left shoulder disability.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA back (thoracolumbar spine) conditions examination in October 2012.  The diagnoses were thoracolumbar myoligamentous strain and scoliosis.  He was also afforded a VA wrist conditions examination in October 2012.  The diagnoses were right wrist strain and left wrist strain.  Further, an October 2012 VA ankle conditions examination report related diagnoses of right ankle sprain and left ankle sprain.  

Since those examinations, at the May 2014 Board hearing, the Veteran's representative indicated that the VA back (thoracolumbar spine) conditions examination, wrist conditions examination, and ankle conditions examination, were all inadequate.  The representative requested that the Veteran be afforded new examinations.  Additionally, the Veteran specifically testified that he was somewhat confused during the respective examinations as to questions referring to flare-ups and exacerbations, etc.  

There is an October 2013 notation in the record that the Veteran failed to report for VA back (thoracolumbar spine) conditions, wrist conditions, and ankle conditions, examinations scheduled in regard to his service-connected low back disability, right and left wrist disabilities, and right and left ankle disabilities.  The Board reminds the Veteran that the duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has not been afforded VA examinations, as to his service-connected low back disability, right and left wrist disabilities, and right and left ankle disabilities, in almost two years.  The record raises a question as to the current severity of those service-connected disabilities.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected low back disability, right and left wrist disabilities, and right and left ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Further, a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The October 2012 VA back (thoracolumbar spine) conditions examination report specifically indicated that the Veteran's low back disability impacted his ability to work.  The examiner stated that due to moderate to severe pain, the Veteran was very limited for work that included repetitive bending, crawling, climbing, or standing, activities.  Additionally, the Veteran has indicated that he's unemployed.  The Board finds that the record raises the issue of a TDIU rating.  

The TDIU rating issue must be remanded because it is inextricably intertwined with the increased rating claims and a decision by the Board on the TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU rating.  On remand the RO must provide such notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with as to the issue of entitlement to a TDIU rating.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for low back problems, right and left wrist problems, and right and left ankle problems since December 2013.  Obtain copies of any relevant medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected low back disability, including any associated neurological impairment.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must discuss whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right and left wrist disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right and left wrist disabilities must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's right wrist and left wrist and provide diagnoses of any pathology found.  In examining the right wrist and left wrist, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the right wrist and left wrist on motion and the degrees at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right wrist and left wrist are used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examiner must also indicate whether there is limitation of motion of the Veteran's fingers of the right hand or left hand, or interference with overall function of the right hand and left hand as a result of the service-connected right and left wrist disabilities.  The examiner must report range of motion, in degrees, of each of the right hand fingers and left hand fingers, and should note any objective evidence of pain on motion

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right and left ankle disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right and left ankle disabilities must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's right ankle and left ankle and provide diagnoses of any pathology found.  In examining the right ankle and left ankle, the examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the right ankle and left ankle on motion and the degrees at which the guarding starts.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right ankle and left ankle are used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issues a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



